DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 5, 7-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [Huang, US 20180099679] in view of Yamaguchi et al. [Yamaguchi, US 20190005797] further in view of Krueger [US 20160167672].
claims 1, 2 are rejected with the same prior arts and reasoning as to that of claims 4, 5, respectively.

As to claim 4. Huang discloses A system for monitoring a driver comprising;
at least one driver monitoring module, camera [0088] detect user situation using a camera, configured to capture a plurality of images of the driver, [0089] video data used which comprises a plurality of images/frames;
a memory, [0142, 0145], connected to the at least one driver monitoring module, processing module 104 [fig. 1], for storing the plurality of images of the driver, every processor comprises a memory to store the data it operates on;
a processing module, processing module 104 [fig. 1], connected to the at least one driver monitoring module, [fig. 1], configured to analyze the plurality of images of the driver, [0029], for:
determining a plurality of physiological factors of the driver, [0089, 0107] camera used to determine heart rate and skin conductance, to a plurality of situations experienced by the driver, [0030, 0089] user’s situation based in response to objects outside the vehicle, based on the plurality of images of the driver, [0089] video data;
determining a plurality of behavioral factors of the driver, [0089, 0107] camera used to determine gaze direction, saccadic speed, to the plurality of situations experienced by the driver, [0089] user’s situation based in response to objects outside the vehicle, based on the plurality of images of the driver, [0089] video data;
detecting a reaction time of the driver to the plurality of situations experienced by the driver, [0039, 0046] processing module determines the reaction time ; and
adjusting the reaction time of the driver based on the physiological and the behavioral factors for the driver, [0054, 0055] generate a signal to modify the reaction time of the user,
wherein the physiological factors include heart rate readings, [0089].
	Huang teaches that the system determines the current awareness level based on driving situation parameters including acceleration variation and speed variation of the vehicle indicative of events outside the vehicle, [0030], and driver’s eye information, [0089].
Huang fails to explicitly disclose wherein the behavioral factors include braking time and steering turning time, and the physiological factors further include pupillary light reflex.
Yamaguchi teaches an awakening support apparatus and method for a driver of a vehicle wherein the system determines braking time, [0083] and steering time, [0081].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Huang with that of Yamaguchi so that the system can base the determination of drowsiness based on the time of braking and steering as anticipated by Huang and described in Yamaguchi.
The combination of Huang and Yamaguchi fails to teach wherein the physiological factors further include pupillary light reflex.
Krueger teaches a system and method for controlling a vehicle in response to a measured human response to a provocative environment wherein the measured human response include pupillary light reflex, [0100].


As to claim 5. Huang discloses The system (300) of claim 4, wherein the plurality of physiological factors includes skin conductance, pulse rate, respiratory rate and breathing volume determined from captured images, [0089, 0107].

As to claim 9. Huang discloses The system (300) of claim 4, wherein the processing module (310) is configured to identify relative changes in the plurality of physiological factors, [0114], and predict a warning based on the relative changes in the plurality of physiological factors, [0114].

As to claim 10. the combination of Huang and Yamaguchi fails to disclose The system (300) of claim 4, wherein the processing module (310) is connected to a remote server through a wireless communication protocol.
Krueger teaches a system and method for controlling a vehicle in response to a measured human response to a provocative environment wherein the system communicates with a remote computer wirelessly, [0093].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Huang and Yamaguchi .

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yamaguchi and Krueger as applied to claim 4 above, further in view of Yamazaki et al. [Yamazaki, US 20050052348].
As to claim 7. The combination of Huang, Yamaguchi and Krueger fails to disclose The system (300) of claim 4, wherein the at least one driver monitoring module (304) is a charge coupled device (CCD) camera.
Yamazaki teaches a vehicle monitoring system wherein a CCD camera is used to determine physiological information about the driver, [0115].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Huang, Yamaguchi and Krueger with that of Yamazaki so that the system can use CCD cameras as CCD camers have a high light detection design to determine physiological factors from skin images of a user.

As to claim 8. Huang discloses The system (300) of claim 7, wherein the camera monitors driver state based on eye gaze, blink rate of eyelids, change in skin tone, nostrils, jaw movements, frowning, baring teeth, movement of cheeks, movement of lips and head movements, [0089, 0107].
the combination of Huang, Yamaguchi and Krueger fails to disclose that the camera is a CCD camera.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Huang, Yamaguchi and Krueger with that of Yamazaki so that the system can use CCD cameras as CCD camers have a high light detection design to determine physiological factors from skin images of a user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7, 8, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688